Buchanan, J.
Plaintiffs having recovered of defendant, by judgment of this court rendered in June, 1857, reported in 11th An. 148, a portion of ground on the batture in front of the city, instituted in March, 1858, the present suit, for interest of the estimated value of said portion of land-from 1820 to 1856, as fruits, on the ground that the city was a possessor in bad faith of this land during all that time. The evidence shows, that during nearly all the time mentioned, the land in question was a part of the public landing or bank of the river not enclosed nor appropriated to any private use. It is recognized by many decisions, that the city has by law the administration of the batture, and (until the Act of 1853) the exclusive right of determining when and to what extent the riparian proprietor might occupy the batture or alluvion, within the limits of the corporation. The position, that the occupation of the batture by the city was a possession in bad faith, is untenable. The very judgment of this court in 11th Annual, under which plaintiffs claim, reserves the right of the city to the administration of the batture.
Judgment affirmed, with costs.